725 F. Supp. 2d 924 (2010)
Watson ALLISON, Petitioner,
v.
Vincent CULLEN, Warden of California State Prison at San Quentin, Respondent.
No. CV 92-06404 CAS.
United States District Court, C.D. California.
July 22, 2010.
Michael William Clough, Law Offices of Michael Clough, Oakland, CA, Mickey Walker, Robert Charles Chandler, Chandler *925 & Associates, Riverside, CA, for Petitioner.
John Yang, Keith Henry Borjon, Scott A. Taryle, CAAG-Office of Attorney General of California, Los Angeles, CA, for Respondent.

JUDGMENT
CHRISTINA A. SNYDER, District Judge.
IT IS HEREBY ADJUDGED that the petition for writ of habeas corpus by a person in state custody under a sentence of death is GRANTED IN PART AND DENIED IN PART.
For the reasons set forth in the Memorandum and Order, filed June 11, 2007, and the Final Memorandum and Order on Petitioner's Remaining Claims 1, 2A, 2B, 2H, 5, 11 ¶ 12, 15, and 31, filed concurrently herewith:
1. Insofar as it challenges petitioner's convictions for robbery and first degree felony murder of Leonard Wesley Polk in the case of People of the State of California v. Watson Allison, Los Angeles County Superior Court Case No. A026128, the petition for writ of habeas corpus is DNIED.
2. Insofar as it challenges the special circumstances finding, that petitioner intentionally committed the murder of Polk while engaged in the commission of robbery, and the penalty phase verdict of death in the case of People of the State of California v. Watson Allison, Los Angeles County Superior Court Case No. A026128, the petition for writ of habeas corpus is GRANTED.
The Court ORDERS the State of California either to grant petitioner a new trial on the special circumstance allegations and, if appropriate, the penalty phase verdict, or to vacate the special circumstance findings and the sentence of death and to re-sentence petitioner in accordance with California state law and the United States Constitution.
IT IS SO ORDERED.